EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Musella on 1/26/21.
	The application has been amended as follows: 
Claim 1, line 9 has been modified from “from a second state to a first state.” to    –from a contracting state to an expanding state.—. 
Claim 2, lines 1-2 have been modified from “wherein the first state is expanding state, the second state is a contracting state, the pressure control” to –wherein the pressure control—. 
Claim 20, line 10 has been modified from “from a second state to a first state.” to    –from a contracting state to an expanding state.—. 
Claim 21, lines 1-2 have been modified from “wherein the first state is expanding state, the second state is a contracting state, the pressure control” to –wherein the pressure control—. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611              


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611